            Case 1:19-cv-04327-VEC Document 111 Filed 06/01/20 Page 1 of 2

I<APLAN HECl(ER & FINI( LLP                                   350 FIFTH AVENUE       I SUITE 7110
                                                              NEW YORK, NEW YORK 10118

                                                              TEL (212) 763-0883 I FAX (212) 564-0883

                                                              WWW.KAPLANHECKER.COM




                                                               DIRECT DIAL    929.294.2536
                                                               DIRECT EMAIL gtenzer@kaplanhecker.com




                                                                             June 1, 2020

   VIA ECF

   The Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

                          Re:     Feibleman v. The Trustees of Columbia University in the City of
                                  New York, No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

   Dear Judge Caproni:

          We represent Defendant The Trustees of Columbia University in the City of New York
   (“Columbia”) in the above-captioned action. Pursuant to Your Honor’s Order dated June 28, 2019
   (ECF 43; see also ECF 102), we write on behalf of Columbia and Plaintiff (together, the “Parties”)
   to submit this Joint Report on the Status and Progress of Discovery (“Joint Report”).

          Discovery in this case is ongoing. Since the Parties last submitted a joint report to Your
   Honor on May 1, 2020 (ECF 109), the Parties have continued to exchange documents. While
   Columbia anticipated making an additional ESI production at the end of May, this production has
   been complicated by the COVID-19 pandemic and the illness and death of the family members of
   two of Columbia’s lead attorneys. Columbia anticipates making this ESI production as early as
   possible this month.

          Since the May 1, 2020 Joint Report, Plaintiff has provided a supplemental production
   containing 831 pages of electronically stored information. Plaintiff will be providing an additional
   supplemental production of his electronically stored information as soon as possible this month.

           On the evening of May 22, 2020, Columbia produced an updated version of a chart
   containing information regarding other Title IX reports and the adjudication and sanctioning
   processes related to those reports (the “Chart”). Upon initial review, Plaintiff has identified certain
   deficiencies in the Chart as well as unexplained alterations from a prior version of the Chart that
   Columbia produced on January 31, 2020. Plaintiff plans on scheduling a meet and confer with
             Case 1:19-cv-04327-VEC Document 111 Filed 06/01/20 Page 2 of 2

KAPLAN HECKER & FINK LLP                                                                           2

    Columbia to discuss these issues following the completion of a comprehensive review and
    comparison of the Chart.

           At this time, there are no discovery disputes or issues requiring the Court’s intervention.
    The Parties thank the Court for its consideration of this Joint Report.

                                                        Respectfully submitted,



                                                        Gabrielle E. Tenzer

    cc: Counsel of Record
